Citation Nr: 0519019	
Decision Date: 07/13/05    Archive Date: 07/20/05	

DOCKET NO.  00-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1985 to 
February 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which granted service 
connection for headaches with a noncompensable evaluation, 
and which denied service connection for a psychiatric 
disorder.  The veteran disagreed with both aspects of this 
decision.  In July 2001, the RO granted service connection 
for a generalized anxiety disorder and dysthymia with a 70 
percent evaluation.

This case was last before the Board in 2003.  At that time, 
the Board commenced developing additional evidence, including 
the report of a fee-basis examination of the veteran's 
headaches.  In August 2003, the Board remanded the appeal for 
additional VCAA notice and for initial consideration of a 
January 2003 examination.  On remand, the RO reconsidered the 
appeal and granted the veteran an increased evaluation to 30 
percent, made effective to February 1998, the day following 
the veteran's separation from service.  The veteran was 
notified of this action, and did not withdraw his appeal.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal had been requested or 
obtained.

2.  The veteran's headaches are consistently reported at 
rates varying between one or two per week to daily.  

3.  The veteran has tried medications to reduce headache 
symptoms but rejects them because of side effects, and 
although he reports taking 15 to 30 minutes to relax when he 
gets headaches, there is little objective evidence showing 
that he often has prostrating attacks which are completely 
incapacitating,  

4.  There is no evidence that the veteran has frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The May 1999 rating decision on appeal was obviously issued 
prior to adoption of VCAA.  VCAA compliance was, however, 
part of the basis of the Board's earlier August 2003 remand.  
The veteran was provided formal VCAA notice in April 2004.  
This notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised him to submit any evidence he might have 
in his possession.  Additionally, the veteran was provided 
clear notice of the evidence necessary to substantiate his 
claim for an increased evaluation for headaches in the rating 
decision on appeal in May 1999, and statements of the case 
issued in April 2000 and December 2004.  He has been provided 
the schedular criteria for increased evaluations for 
headaches on multiple occasions during the pendency of this 
appeal.  All known available relevant records of the 
veteran's treatment for headaches have been collected and 
included in the claims folder.  The veteran has been provided 
VA examinations, including the most recent fee-basis 
neurological examination in January 2003, which are adequate 
for rating purposes.  Accordingly, the Board finds that VCAA 
and the duties to notify and assist have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.2.  A claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case in 
this appeal, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Headaches with very frequent, completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability warrants a 50 percent evaluation.  Headache 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months warrants 
a 30 percent evaluation.  Headache with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrants a 10 percent evaluation.  With less 
frequent attacks, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

Facts:  VA examination provided some two months after the 
veteran was separated from service in April 1998 included a 
review of the veteran's claims folder by the examining 
physician.  It was noted that the veteran had begun 
developing headaches in the service in 1991.  The veteran 
reported that headaches were "most often precipitated by 
stress."  He had performed during service as an air traffic 
controller, which was a very high-stress occupation.  The 
veteran reported that his headaches had increased in 
frequency to approximately "one per week."  When he got a 
headache, he had no nausea or vomiting, and there was no 
photophobia.  He indicated difficulty focusing on objects, 
and reported that headaches were "occasionally 
incapacitating."  Over-the-counter medication had not 
provided much relief.  The diagnosis was migraine headache.  

An outpatient treatment record from June 1998 included a 
notation that the veteran's headache history "is not 
classical for migraine, muscle tension, or brain tumor" 
headaches.  Another record from this same month again 
indicated that headaches were usually precipitated by stress.  
A CT scan of the head in September 1998 was normal.  

Following the RO's grant of service connection for headache 
in May 1999 with a noncompensable evaluation, the veteran 
filed a notice of disagreement in February 2000 reporting 
that he had a headache "at least once a week."  

An outpatient treatment record from October 1998 noted that 
the veteran had been prescribed Inderal, a beta blocker, but 
the veteran did not like the side effects of this medicine 
and he had discontinued it.  The veteran reported that his 
headaches were "mild and brief about twice a week."  

In his substantive appeal of April 2000, the veteran again 
reported that he had headaches one to two times per week.  He 
said they would "sometimes put me down."  He said that he 
did not go to the doctor anymore when he had them because 
they wanted to give him medication and he did not like the 
side effects.  He said he took over-the-counter medicine.  He 
also reported that he had submitted all of the medical 
evidence that he had to support his claim, "but it was from 
1998 which shows some treatment."  

In August 2000, the veteran testified at a personal hearing 
at the RO.  He reported that during his ordinary day, if 
there was any confrontation or anything going on which caused 
extra anxiety or stress, then the headaches increased.  
Although he took medication for anxiety, he was not taking 
medication for headache because he did not like the side 
effects.  He said that the medication for anxiety did help 
with headaches.  He testified that his headaches ordinarily 
lasted from 15 to 30 minutes.  Two hours was the longest one 
he had had recently.  He said they now occurred on a daily 
basis.  He said that the worst and most severely painful 
headache he had ever had had occurred in service and that he 
hadn't had one of such severity since he had separated from 
service.  Those had lasted for periods of days.  The veteran 
reported that "it all kind of goes together.  It's all part 
of it.  I mean I get anxiety and I get the headaches."  He 
said he used to have photophobia.  There was nausea on 
occasion, but no vomiting.

In December 2000, the veteran was provided a VA psychiatric 
examination.  This examination specifically notes that the 
veteran's anxiety disorder is closely associated with 
symptoms of stress and headaches.  The veteran complained 
about sleep, but this was not due to headache but because of 
obsessiveness at night about problems that needed to be dealt 
with during the day.  The veteran was reportedly taking 
medications for antidepressant and antianxiety, but not for 
headache.  In discussing his post-service employment history, 
this physician wrote that the veteran came to dread his job, 
dread meeting people and dealing with customers.  Sleep 
difficulties returned, "headaches came back," and he quit 
the job.  The veteran had sine enrolled in school.  It was 
also recorded that the veteran spoke of headaches and nausea, 
but that nausea fell short of actually throwing up.  

In January 2003, the veteran was provided a fee-basis VA 
neurological examination.  The physician had access to and 
reviewed the veteran's claims folder.  At this time, the 
veteran reported that in the previous eight months he had 
been having headaches from two to five times per week.  They 
were less frequent during the summer when things were relaxed 
and more frequent during the school year when he was under 
stress.  He stated that his headaches often lasted a couple 
of hours and were severe enough that he would go to bed when 
he was at home, and when he was at school he would get away 
by himself to a bench on campus and lay down and try to get 
things off his mind.  He also now first reported photophobia 
with headaches.  There was no definite aura.  The veteran 
again reported that headaches were closely associated with 
stress in his life.  Other than this, he knew of no 
particular aggravating factors.  A compete physical 
examination was performed which was essentially normal for 
all neurological functions.  The impression was common 
migraine.  The examining physician specifically noted that 
the veteran "seems to be a prime candidate for treatment 
with prophylaxis for his migraine with one of the many agents 
available for such, including beta-blockers, calcium channel 
blockers, and antiepileptic medications."

Analysis:  The Board finds that a preponderance of the 
evidence on file is against an evaluation in excess of the 
presently assigned 30 percent at all times during the 
pendency of this appeal.  Under Diagnostic Code 8100, a 30 
percent evaluation is warranted with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  As can be seen in the summary 
of the evidence provided above, the veteran has provided 
inconsistent statements regarding the frequency of his 
headaches.  He has indicated that they are once per week or 
twice per week or daily.  The Board finds, however, a notable 
absence of objective evidence revealing that the veteran 
routinely suffers "prostrating attacks" which render him 
unable to function at all for periods of time.  Aside from 
the veteran's subjective reports regarding severity and 
frequency of headaches, it is noteworthy that there is no 
clinical record on file from after the veteran was separated 
from service, which documents a single prostrating migraine 
headache.  

Based upon the veteran's various differing reports regarding 
the duration, frequency, and severity of headaches during the 
pendency of this appeal, the Board considered granting staged 
ratings varying from noncompensable to 10 percent, to 30 
percent in accordance Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO, however, has granted the veteran a 30 
percent evaluation effective from the day following the 
veteran's separation from service, and the Board will not 
disturb this allowance.  

The Board finds, however, that at no time during the pendency 
of this appeal, is the veteran shown to meet or more nearly 
approximate the criteria for the next higher 50 percent 
evaluation because there is an absence of objective medical 
evidence documenting that the veteran has frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, which is the criteria for that 
evaluation.

Although the veteran has been provided medication to 
alleviate migraine, he has elected not to use such medication 
because of reported adverse side effects.  Although this is 
certainly within the veteran's purgative, the Board notes 
that the most recent fee-basis examiner specifically stated 
that the veteran was a prime candidate for treatment with one 
of the many agents available.  It appears to the Board that 
if migraine headache was truly frequent and completely 
prostrating for prolonged periods and productive of severe 
economic inadaptability, the veteran would avail himself of 
medication to relieve these symptoms, regardless of 
discomforting or other unwanted side effects.  

Accordingly, an evaluation in excess of the presently 
assigned 30 percent evaluation for migraine headache is not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
headache is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


